RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 19a0204p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 LOGAN VANDERHOEF,                                       ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         >      No. 18-5993
        v.                                               │
                                                         │
                                                         │
 MAURICE KELLY DIXON,                                    │
                                 Defendant-Appellee.     │
                                                         ┘

                         Appeal from the United States District Court
                      for the Eastern District of Tennessee at Knoxville.
                 No. 3:16-cv-00508—Thomas A. Varlan, Chief District Judge.

                             Decided and Filed: August 21, 2019

                     Before: GUY, CLAY, and GRIFFIN, Circuit Judges.
                                  _________________

                                         COUNSEL

ON BRIEF: Van R. Irion, LAW OFFICE OF VAN R. IRION, Knoxville, Tennessee, for
Appellant. Matthew J. Evans, Lindsey M. Collins, PAINE BICKERS LLP, Knoxville,
Tennessee, for Appellee.

                                     _________________

                                          OPINION
                                     _________________

       GRIFFIN, Circuit Judge.

       Plaintiff Logan Vanderhoef crashed his Ford Mustang into defendant Maurice Dixon’s
vehicle. Dixon, an off-duty, part-time reserve police officer, responded by holding Vanderhoef
and his passengers at gunpoint for about two minutes. A jury found that by doing so, Dixon
violated Vanderhoef’s Fourth Amendment rights. But the district court set aside the jury’s
 No. 18-5993                                Vanderhoef v. Dixon                                            Page 2


verdict, ruling that Dixon was entitled to qualified immunity because no clearly established law
put him on notice that doing what he did was unconstitutional. We disagree and reverse.

                                                         I.

         This suit arises out of an auto accident and subsequent confrontation between plaintiff
Logan Vanderhoef and defendant Maurice Dixon in May of 2016. Defendant, a part-time
reserve officer with the City of Maryville, Tennessee, Police Department, was off duty and
driving home in his personal vehicle. It was daytime and defendant saw plaintiff’s Ford Mustang
driving towards him at a high rate of speed. Plaintiff, with two passengers in the car, came
around a curve going too fast and swerved into the oncoming lane of traffic, where defendant
was driving. Plaintiff then swerved past the oncoming-traffic lane, into the ditch on the side of
the road, and struck a telephone pole before swerving back across the road and hitting
defendant’s front fender. After the collision, both cars came to a stop approximately 120 feet
apart.

         Defendant got out of his vehicle holding his personal handgun and approached plaintiff’s
car in a hurry.1 The Mustang’s airbags had deployed in the collision, and all three occupants
were trying to exit the vehicle as defendant approached. With his gun drawn, defendant began
directing the three teenagers out of the car by repeatedly yelling, “Let me see your hands, get on
the ground.” Defendant pointed the gun at plaintiff’s head the whole time he was giving these
orders. All three teenage occupants of the car complied and got on the ground outside the
vehicle. Dixon held them at gunpoint for roughly two minutes.

         A third-party witness, Martha Keller, saw everything. Once defendant began ordering
the teenagers to the ground and pointing his gun at plaintiff, she quickly intervened. She got out
of her car and told defendant “[y]ou need to calm down. You need to put that gun away.” He
responded, “Shut up, mind your own business, and get back in your car.”                             When Keller
threatened to call the police, defendant reholstered his gun and told her that he was a police

         1Defendant  testified that his gun was not drawn when he exited his vehicle but, given the posture of this
case, we must give credence to all evidence favoring plaintiff, Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 151 (2000), and take all disputed facts in the light most favorable to plaintiff, Walker v. Davis, 649 F.3d 502,
503 (6th Cir. 2011).
 No. 18-5993                                Vanderhoef v. Dixon                                             Page 3


officer; Keller called anyway. And after defendant and Keller finished speaking, defendant told
plaintiff and his passengers that they could get up and plaintiff could call his mother. While
Keller was on the phone with police, defendant returned to his car, put his gun away, retrieved
his badge, and showed it to Keller.

         Plaintiff filed this federal lawsuit against defendant, alleging deprivation of his rights
under 42 U.S.C. § 1983 and assault and false imprisonment under Tennessee law. The case went
to trial. At the conclusion of plaintiff’s case in chief, defendant moved for a directed verdict on
qualified-immunity grounds. The district court took that motion under advisement.

         The jury found in plaintiff’s favor and awarded him $500 for each of his three claims.
After trial, defendant renewed his claim for qualified immunity in a motion for judgment as a
matter of law.2       The district court granted the motion on qualified-immunity grounds and
dismissed all three claims. The court concluded that defendant violated plaintiff’s constitutional
rights but that the law was not clearly established to put defendant on notice that his conduct was
unlawful. Accordingly, it entered judgment in defendant’s favor. Plaintiff Vanderhoef now
appeals.

                                                         II.

         We review de novo a district court’s decision to grant a renewed motion for judgment as
a matter of law, drawing all reasonable inferences in favor of the nonmoving party. McKenna v.
Edgell, 617 F.3d 432, 437 (6th Cir. 2010). We review all evidence in the trial record, “giv[ing]
credence to the evidence favoring the nonmovant as well as that evidence supporting the moving
party that is uncontradicted and unimpeached, at least to the extent that that evidence comes from
disinterested witnesses.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151 (2000).
And the same is true when the underlying question is qualified immunity, which requires us to
review all evidence in the light most favorable to the plaintiff. Champion v. Outlook Nashville,


         2Below,  defendant primarily argued that he was not acting “under color of” law during the post-accident
confrontation because he was off duty and merely acting as a private citizen. See 42 U.S.C. § 1983 (“Every person
who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory . . . .” (emphasis
added)). But the district court rejected this argument, and defendant has not challenged that aspect of the district
court’s opinion on appeal.
 No. 18-5993                          Vanderhoef v. Dixon                                   Page 4


Inc., 380 F.3d 893, 900 (6th Cir. 2004). “After trial, if defendants continue to urge qualified
immunity, the decisive question, ordinarily, is whether the evidence favoring the party seeking
relief is legally sufficient to overcome the defense.” Ortiz v. Jordan, 562 U.S. 180, 184 (2011).
At this stage, the defense of qualified immunity is “evaluated in light of the character and quality
of the evidence received in court.” Id.; see also 15A C. Wright, A. Miller, & E. Cooper, Federal
Practice & Procedure § 3914.10 (2d ed. 1992) (“[O]nce trial has been had the availability of
official immunity should be determined by the trial record, not the pleadings nor the summary
judgment record.”).

                                                III.

       “The doctrine of qualified immunity protects government officials from liability for civil
damages insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,
231 (2009) (internal quotation marks omitted). It “balances two important interests—the need to
hold public officials accountable when they exercise power irresponsibly and the need to shield
officials from harassment, distraction, and liability when they perform their duties reasonably.”
Id. The qualified-immunity analysis comprises two separate but related inquiries: “(1) taken in
the light most favorable to the party asserting the injury, do the facts . . . show the officer’s
conduct violated a constitutional right, and (2) was the right clearly established to the extent that
a reasonable person in the officer’s position would know that the conduct complained of was
unlawful.” Bletz v. Gribble, 641 F.3d 743, 750 (6th Cir. 2011) (brackets and internal quotation
marks omitted). We address each step in turn.

                                                 A.

       First we must decide whether the facts presented at trial adequately established a
violation of plaintiff’s constitutional rights to be free from excessive force and unreasonable
seizure under the Fourth Amendment. We conclude that they did.

       The Fourth Amendment protects the citizenry, as well as noncitizens, “against
unreasonable searches and seizures.” U.S. Const. amend. IV; see Almeida-Sanchez v. United
States, 413 U.S. 266 (1973). An officer’s use of excessive force violates the Fourth Amendment.
 No. 18-5993                         Vanderhoef v. Dixon                                   Page 5


Binay v. Bettendorf, 601 F.3d 640, 647 (6th Cir. 2010). To determine whether an excessive-
force violation has occurred, we apply “the objective-reasonableness standard, which depends on
the facts and circumstances of each case viewed from the perspective of a reasonable officer on
the scene and not with 20/20 hindsight.” Fox v. DeSoto, 489 F.3d 227, 236 (6th Cir. 2007).
Analyzing whether force was excessive involves balancing “‘the nature and quality of the
intrusion on the individual’s Fourth Amendment interests’ against the countervailing
governmental interests at stake.” Muehler v. Mena, 544 U.S. 93, 108 (2005) (quoting Graham v.
Connor, 490 U.S. 386, 396 (1989)). “The calculus of reasonableness must embody allowance
for the fact that police officers are often forced to make split-second judgments—in
circumstances that are tense, uncertain, and rapidly evolving—about the amount of force that is
necessary in a particular situation.” Graham, 490 U.S. at 396–97. “Relevant considerations in
determining the reasonableness of force used are: 1) the severity of the crime at issue; 2) whether
the suspect posed an immediate threat to the safety of the police officers or others; and
3) whether the suspect actively resisted arrest or attempted to evade arrest by flight.” Harris v.
City of Circleville, 583 F.3d 356, 365 (6th Cir. 2009). These factors are not exhaustive, and our
inquiry remains whether the totality of the circumstances justified defendant’s particular seizure
of plaintiff. See Smoak v. Hall, 460 F.3d 768, 783 (6th Cir. 2006). “In determining whether a
Fourth Amendment violation occurred, we draw all reasonable factual inferences in favor of the
jury verdict, but . . . we do not defer to the jury’s legal conclusion that those facts violate the
Constitution.” Mena, 544 U.S. at 98 n.1. Looking to these considerations, we conclude that
defendant was unreasonable in pointing his gun at plaintiff’s head and holding him at gunpoint
for approximately two minutes.

       With respect to “the nature and quality of the intrusion on [plaintiff’s] Fourth
Amendment interests,” Graham, 490 U.S. at 396, defendant’s actions were extreme.
Defendant—despite being off duty, out of uniform, and never having identified himself as a
police officer—kept his gun trained at plaintiff’s head while issuing orders to plaintiff. We have
recognized that “pointing a firearm at an individual and making a demand of that individual . . .
communicates the implicit threat that if the individual does not comply with the [] demands, the
[one pointing the firearm] will shoot the individual.” United States v. Bolden, 479 F.3d 455, 461
(6th Cir. 2007); see generally Binay, 601 F.3d at 650 (recognizing that pointing a gun at an
 No. 18-5993                         Vanderhoef v. Dixon                                      Page 6


individual can constitute excessive force under the Fourth Amendment, as can unreasonably
detaining an individual at gunpoint). Defendant’s actions amounted to a credible threat of deadly
force by an individual who, to all outside appearances, was a civilian, and defendant’s threat
remained in effect for the roughly two minutes he kept his gun pointed at plaintiff’s head.

       Turning to the factors recited in Harris, first, “the severity of the crime at issue,”
583 F.3d at 365, weighs in plaintiff’s favor. Conduct that is not a violent or serious crime does
not permit an officer to use increased force absent other factors. Goodwin v. City of Painesville,
781 F.3d 314, 322 (6th Cir. 2015). Here, defendant was aware of only some reckless driving by
plaintiff. And at trial, defense counsel also elicited testimony that plaintiff was driving with two
minor passengers (in violation of his Ohio restricted-license requirements as a sixteen-year-old)
and without a seatbelt (contrary to Ohio traffic law). Defendant could not have known of these
license and seatbelt violations at the time, but even taking all these violations together they
amount to nothing more than traffic offenses—citations which commonly fall within the lowest
rung of unlawful activity. See Harris, 583 F.3d at 366 (“[The plaintiff] was accused of ‘speeding,
DUI and failing to appear in mayor’s court.’ Relatively speaking, these are not particularly
serious crimes and none of them involve violence.”). Though defendant testified that when he
approached the vehicle he believed it might have been stolen, this purported belief was not based
on any facts in the record. Neither the jury nor this court is required to accredit it. Thus, this
consideration weighs in plaintiff’s favor.

       Second, “whether the suspect posed an immediate threat to the safety of the police
officers or others,” Harris, 583 F.3d at 365, favors plaintiff. As defendant testified, when he
exited his truck with his gun drawn, he had “observed reckless driving but there still wasn’t a
reason to draw [his] weapon,” and there “was no threat towards” defendant at that time. It was
only once defendant arrived within a few feet of the Mustang that he thought the passengers
might have been a threat to his safety. But his subjective beliefs do not make it so. Instead,
defendant approached a car immediately after a relatively serious car accident and saw three
passengers trying to exit the wreckage. The back window of the Mustang shattered in the
accident, and the backseat, with one of plaintiff’s passengers inside, was readily visible. And the
jury also heard testimony that plaintiff’s front-seat passenger never reached back into the vehicle
 No. 18-5993                         Vanderhoef v. Dixon                                   Page 7


and was plainly visible at all times. Taking the evidence presented at trial in the light most
favorable to plaintiff, as we must, Champion, 380 F.3d at 900, neither plaintiff nor his passengers
posed any viable threat to defendant’s safety.

       Third, “whether the suspect actively resisted arrest or attempted to evade arrest by flight,”
Harris, 583 F.3d at 365, also weighs in plaintiff’s favor. There is no evidence that plaintiff and
his passengers did anything but comply completely with defendant’s demands.                Multiple
witnesses, including defendant, confirmed that all three of the Mustang’s passengers complied
with defendant’s orders and remained on the ground until he allowed them to get up, and there is
no evidence whatsoever that anyone attempted to flee. This consideration supports plaintiff.

       In summary, defendant approached a car reasonably suspecting that the driver had driven
recklessly. He saw three unarmed and nonthreatening teens exit the damaged vehicle. He
ordered them all to the ground at gunpoint without any of the three teens actively—or even
passively—resisting his authority and commands. Moreover, he held them at gunpoint for
roughly two minutes. In other words, plaintiff “had no [known] criminal record, cooperated
throughout the ordeal, posed no immediate threat to [defendant], and did not resist arrest or
attempt to flee, all of which are factors that tend to weigh against [d]efendant[].”         Binay,
601 F.3d at 650. Given the context, defendant’s conduct was objectively unreasonable, and it
violated plaintiff’s constitutional rights. See, e.g., Robinson v. Solano, 278 F.3d 1007, 1015 (9th
Cir. 2002) (en banc) (“[W]e have consistently applied the principle that drawing weapons and
using handcuffs or other restraints is unreasonable in many situations.”); Petta v. Rivera,
143 F.3d 895, 905 (5th Cir. 1998) (per curiam) (“A police officer who terrorizes a civilian by
brandishing a cocked gun in front of that civilian’s face may not cause physical injury, but he has
certainly laid the building blocks for a section 1983 claim against him.” (quoting Checki v.
Webb, 785 F.2d 534, 538 (5th Cir. 1986)).

                                                 B.

       For purposes of qualified immunity, it is not enough that a defendant violated plaintiff’s
constitutional rights. The rights violated must have been clearly established at the time—the
second prong of the qualified-immunity analysis. Bletz, 641 F.3d at 750. “Clearly established
 No. 18-5993                          Vanderhoef v. Dixon                                  Page 8


law” is not defined “at a high level of generality,” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011),
but “must be ‘particularized’ to the facts of the case,” White v. Pauly, 137 S. Ct. 548, 552 (2017)
(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

         A plaintiff can meet his burden under this prong by presenting caselaw “with a fact
pattern similar enough to have given ‘fair and clear warning to officers’ about what the law
requires.” Hopper v. Plummer, 887 F.3d 744, 755 (6th Cir. 2018). That case “need not be on all
fours” with the instant fact pattern to form the basis of a clearly established right. Id. (quoting
Burgess v. Fischer, 735 F.3d 462, 474 (6th Cir. 2013)). But the question must be so settled that
“every reasonable official would have understood that what he is doing violates [the] right” at
issue.    al-Kidd, 563 U.S. at 741 (internal quotation marks omitted).          And “an action’s
unlawfulness can be ‘clearly established’ from direct holdings, from specific examples
describing certain conduct as prohibited, or from the general reasoning that a court employs.”
Baynes v. Cleland, 799 F.3d 600, 612 (6th Cir. 2015). To determine whether the law is clearly
established “we must look first to decisions of the Supreme Court, then to decisions of this court
and other courts within our circuit, and finally to decisions of other circuits.” Guertin v. State,
912 F.3d 907, 932 (6th Cir. 2019) (quoting Baker v. City of Hamilton, 471 F.3d 601, 606 (6th
Cir. 2006)).

         As a general matter, we have long noted the right of citizens to be free from excessive
force by police officers:

         “As the Supreme Court observed in Saucier, ‘there is no doubt that Graham v.
         Connor clearly establishes the general proposition that use of force is contrary to
         the Fourth Amendment if it is excessive under objective standards of
         reasonableness.’” Vance v. Wade, 546 F.3d 774, 784 (6th Cir. 2008) (quoting
         Saucier[ v. Katz], 533 U.S. [194,] 201–02 [(2001)]). . . . This Court has long
         recognized “that the Fourth Amendment permits detention using only ‘the least
         intrusive means reasonably available.’” Burchett v. Kiefer, 310 F.3d 937, 946
         (6th Cir. 2002) (quoting United States v. Sanders, 719 F.2d 882, 887 (6th Cir.
         1983)).

Binay, 601 F.3d at 652. But more specifically, at the time of the confrontation defendant should
have been on notice that his particular conduct was unreasonable under the Fourth Amendment.
Our precedent, as well as that of other courts in this circuit and our sister circuits, establishes
 No. 18-5993                         Vanderhoef v. Dixon                                    Page 9


that, without additional provocation, a plain-clothes officer may not hold at gunpoint an unarmed
citizen suspected of a mere traffic violation. And there was no such provocation here.

       For example, we have held that officers were unreasonable in holding compliant residents
of a family home at gunpoint for at least fifteen minutes (after any risk had subsided) during the
execution of a search warrant. In Binay, a drug task force executed a search warrant of a
family’s home and ordered all three family members (who were compliant and cooperative) to
the ground at gunpoint, handcuffed them, and held them at gunpoint for anywhere from fifteen
minutes to an hour while searching the home. 601 F.3d at 644. This court held that, though “it is
sometimes reasonable to use handcuffs and guns when detaining suspects[, that] does not support
[the] [d]efendants’ argument that the amount of force used in this case was objectively
reasonable.” Id. at 649. There, as here, the “[p]laintiffs had no criminal record, cooperated
throughout the ordeal, posed no immediate threat to the officers, and did not resist arrest or
attempt to flee,” and therefore, this court affirmed the district court’s denial of qualified
immunity. Id. at 650. Because a jury could reasonably determine that the defendant’s conduct in
holding the plaintiffs “at gunpoint long after the risk of flight and risk to the officers subsided”
was unreasonable, we held that there were sufficient facts alleged to show that the defendants
violated the Fourth Amendment. Id.

       Davis v. Bergeon is even more enlightening. 187 F.3d 635; 1999 WL 591448 (6th Cir.
1999) (table). After noting that the pointing or displaying of a firearm could constitute excessive
force in certain circumstances, Davis, 1999 WL 591448, at *5, the court continued:

       [The defendant detective] was not in the process of an arrest, but inspecting the
       ladies’ restroom. [The plaintiff] was attempting to enter the men’s restroom to
       use the facilities and was not suspected of any wrongdoing at that point in time.
       [The defendant], dressed in plainclothes, allegedly did not identify herself,
       pointed her weapon at [the plaintiff] and ordered him to get on the floor. We
       cannot say as a matter of law that [the defendant]’s actions under these
       circumstances did not constitute excessive force. Again, this presents a factual
       question for a jury to determine. The district court erred by granting summary
       judgment on [the plaintiff]’s claims against [the defendant].

Id. at *5 (emphasis added). Again, we held that those facts sufficed to allow a jury to find that
the defendant had violated the plaintiff’s clearly established Fourth Amendment rights and
 No. 18-5993                         Vanderhoef v. Dixon                                  Page 10


remanded for trial. Id. at *6–7. In other words, Davis held that a jury can determine under the
law that a plain-clothes officer ordering an individual not suspected of criminal activity to the
ground at gunpoint and holding the individual there for some time was an unreasonable violation
of the individual’s Fourth Amendment rights.

       And in Saad v. City of Dearborn, No. 10-12635, 2011 WL 3112517, at *4 (E.D. Mich.
July 26, 2011), aff’d sub nom. Saad v. Krause, 472 F. App’x 403 (6th Cir. 2012) (per curiam),
the court stated that we have “held that pointing a gun at an unarmed suspect who is not fleeing
or posing a risk to police officers may be an objectively unreasonable use of force.” Other
district courts in this circuit have reached similar conclusions. See, e.g., Naselroad v. Mabry,
No. 5:14-389, 2015 WL 1412007, at *3 (E.D. Ky. Mar. 26, 2015) (“The Fourth Amendment
protects citizens from having a gun pointed at them where there is no suggestion of danger.”
(internal quotation marks omitted)); Martin v. Coyt, No. 1:10-CV-00176-R, 2012 WL 1574823,
at *14 (W.D. Ky. May 3, 2012) (“Drawing his weapon and pointing it at the [plaintiffs] may
comprise a claim of excessive force.”).

       Our sister circuits confirm the clearly established nature of these principles. The First
Circuit has held that “[a] reasonably competent officer also would not have thought that it was
permissible to point an assault rifle at the head of an innocent, non-threatening, and handcuffed
fifteen-year-old girl for seven to ten minutes, far beyond the time it took to secure the premises
and arrest and remove the only suspect.” Mlodzinski v. Lewis, 648 F.3d 24, 37–38 (1st Cir.
2011). In Baird v. Renbarger, the Seventh Circuit ruled that it was unconstitutional when the
defendant “pointed a submachine gun at various people when there was no suggestion of danger,
either from the alleged crime that was being investigated or the people he was targeting. The
Fourth Amendment protects against this type of behavior by the police.” 576 F.3d 340, 346 (7th
Cir. 2009). That court continued by noting that many similar cases finding a constitutional
violation involve children, “because they are much less likely to present the police with a
credible threat. In other words, the unreasonableness of the gun-pointing is more apparent in
these cases . . . .” Id. And other circuits have held similarly. See, e.g., Robinson v. Solano Cty.,
278 F.3d 1007, 1015–16 (9th Cir. 2002) (en banc) (holding that pointing a gun at an unarmed
suspect who poses no danger constitutes excessive force); Holland v. Harrington, 268 F.3d 1179,
 No. 18-5993                                Vanderhoef v. Dixon                                           Page 11


1192–93 (10th Cir. 2001) (holding that detaining children at gunpoint after the officers had
gained complete control of the situation “was not justified under the circumstances”); Baker v.
Monroe Twp., 50 F.3d 1186, 1193–94 (3d Cir. 1995) (holding that detention at gunpoint violated
the Fourth Amendment as there was “simply no evidence of anything that should have caused
the officers to use the kind of force they are alleged to have used”).

         In sum, and taking these cases together, at the time of this accident and confrontation
defendant should have known that pointing his gun at plaintiff—a nonfleeing teenager whom he
did not reasonably suspect of any prior crime beyond speeding and reckless driving—and
holding him at gunpoint for roughly two minutes, violated plaintiff’s Fourth Amendment rights.
Therefore, viewing the evidence presented at trial in the light most favorable to plaintiff, the jury
was permitted under these facts to answer “no” to the jury verdict form’s question: “Was
[defendant]’s show of force objectively reasonable?” Given our deference to the jury’s role in
determining the facts and applying them to the law, Reeves, 530 U.S. at 151, and our general
view of the evidence in favor of the nonmoving party in qualified-immunity cases, Champion,
380 F.3d 893, 900, we conclude that the evidence presented to the jury was sufficient to
overcome defendant’s qualified-immunity defense.                    The district court’s contrary ruling in
granting defendant’s motion for judgment as a matter of law was in error.3

                                                         IV.

         For these reasons, we reverse the judgment of the district court and remand for reentry of
a judgment consistent with the jury’s verdict.




         3The   district court granted judgment in defendant’s favor on plaintiff’s state-law claims as well, finding
that Tennessee had its own qualified-immunity analog that precluded relief if plaintiff’s rights weren’t clearly
established. See, e.g., Willis v. Neal, 247 F. App’x 738, 745 (6th Cir. 2007) (“This court has previously held, as did
the district court, that Tennessee law provides qualified or good faith immunity of government employees for state
law torts.”). Because the three claims rise and fall together on whether qualified immunity precludes relief, we need
not independently address the Tennessee state-law claims. Our conclusion that plaintiff’s evidence was sufficient to
overcome defendant’s qualified-immunity defense applies equally to all three causes of action.